Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is in response to communications of 9/30/2022, wherein claims 1-7 and 9-20 are presented for examination

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for the provisional application No. 62/443,406 filed on 1/06/2017.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyerzon US 20160063061 A1 (hereinafter referred to as “Meyerzon”) in view of Eder et al. US 20120158633 A1 (hereinafter referred to as “Eder”) and further in view of Weiss US 20180075091 A1 (hereinafter referred to as “Weiss”).

As per claim 1, Meyerzon teaches:
A method for triggering contextual feedback related to a manifest, comprising: 
receiving a query (Meyerzon, [0031] – A list of documents may be retrieved from a graph in response to a query);
identifying a plurality of manifest nodes, generated from a plurality of resources (Meyerzon, [0024] – A tag may provide an identifier associated with the document, wherein the tag may include a creation or last modified timestamp which is interpreted as an identifier based on temporal data.  Paragraph [0036] – A document management application may establish relationships between a user 402, related users 404, related tags 408, entities 406, a document 410, and documents 412 which may be nodes in a graph, wherein documents are interpreted as resources which make up a manifest node), 
based on … temporal data associated with the query (Meyerzon, [0038] – The list of documents transmitted to the user 402 in response to a query by the user 402 to retrieve the documents.  The top subset may be selected based on a preference of the user 402 or based on an attribute of the documents matching or exceeding a threshold.  Paragraph [0032] – The attributes may include topics that were applied during a current document browsing session, wherein this is interpreted as temporal data.  Also see paragraph [0024] – Tags may also provide identifiers for documents such as creation time and modification time);
analyzing a plurality of attributes included in a contextual resource node corresponding to a processed resource of the plurality of resources (Meyerzon, [0030] – A “relatedtags” edge 324 may describe a relationship between the topic 309 and other topics (e.g., topic 308) that are related because of a common attribute such as the user 306 who has related topics such as the topic 308. The “relatedtags” edge 324 may describe most relevant topics for a user based on a combination of factors that include a recentness and a volume of user interactions with the topic 308, wherein topics are interpreted as contextual resource nodes and they include attributes.  Topics also correspond to a processed resource such as a document because they describe parts of the document); 
identifying, based on the analysis, a plurality of traversable relationships between the contextual resource node and the identified most relevant manifest node, wherein each traversable relationship of the plurality of traversable relationships is associated with at least one attribute included in the most relevant manifest node that is shared between the most relevant the manifest node and the contextual resource node (Meyerzon, [0019] – A document management application may establish relationships between a document, a user 106, and a tag 108, or multiples of each, wherein establishing relationships is interpreted as identifying relationships and multiple relationships may be established and are traversable according to fig. 3 and [0021] which teaches a graph connecting documents with users and/or topics.  Paragraph [0030] also teaches an attribute such as a user who has a related topic.  See also fig. 3 which shows topics, documents and users all related to one another); 
identifying a contextual trigger threshold specific to the contextual resource node (Meyerzon, [0039] – The subset may be determined based on an attribute of the topics in the subset matching or exceeding a threshold); and 
providing feedback related to the identified manifest node, from the contextual resource node, when the triggering input extracted from the query meets the contextual trigger threshold specific to the contextual resource node, wherein a determination that the triggering input extracted from the query meets the contextual trigger threshold specific to the contextual resource node is based on the at least one attribute included in the manifest node that is shared between the manifest node and the contextual resource node (Meyerzon, [0038] – A top subset may be selected based on a preference of the user or based on an attribute of the documents matching or exceeding a threshold, wherein the document is interpreted as the manifest node and includes the attribute as in the claim.  Paragraph [0039] – Topics may also be transmitted to the user based on an attribute of the topics matching or exceeding a threshold, wherein transmitting the topics is interpreted as providing feedback from the contextual resource node and the attribute can be shared between the documents and the topic).
Although Meyerzon teaches a document ranking system based on related topics, recent access, etc. Meyerzon doesn’t explicitly teach an abstract score, however, Eder teaches:
determining a match relevance score for each of the plurality of manifest nodes, wherein the match relevance score is based off one or more of a temporal classification, a locational classification, a concept attribute classification, and an event attribute classification (Eder, [0122] – Search uses collaborative filtering to learn the combination of ranking methods for identifying relevant data, information and/or knowledge.  The node depth identifies the number of node connections that are used to identify components of context to be considered in determining the relevance score);
identifying a most relevant manifest node from the plurality of manifest nodes, wherein the most relevant manifest node has the highest match relevance score out of the plurality of manifest nodes (Eder, [0122] – Using this approach data, information and/or knowledge that contains and/or is closely linked to a similar mix of context components will receive a higher ranking);
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Meyerzon’s invention in view of Eder in order to explicitly add scoring; this is a known function in the art that would contribute to the ranking system of Meyerzon (Eder, paragraph [0122]).
Meyerzon doesn’t explicitly teach extracting a triggering input from a query with location data as well as identifying a contextual trigger from the triggering input, however, Weiss teaches:
extracting a triggering input from the query (Weiss, [0027] – A query may be coupled with contextual data associated with a user, time, or location to perform a more granular search, wherein using the additional data that is associated with the query is interpreted as extracting a triggering input from the query.  This corresponds to the functionality found in paragraph [0037] of the specification which states, “Upon receiving that query a determination may be made that a main manifest node corresponding to the overall trip corresponds to temporal and locational information extracted from the query (e.g., temporal and locational information extracted from metadata that was associated with the query)”.  Paragraph [0056] – Icons may adjust or transform the database query by creating additional associations with other data elements (e.g., location, meta-data, time, price, reputation, recognition, privacy considerations)); 
identifying a manifest node, generated from a plurality of resources, based on location data … associated with the query (Weiss, [0027] – A query may be coupled with contextual data associated with a user, time, or location to perform a more granular search)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Meyerzon’s invention as modified in view of Weiss in order to extract additional information such as a contextual trigger; this would be advantageous in a search application because it allows the system to perform a more granular search based on personal user data (Weiss, paragraph [0027]).

As per claim 2, Meyerzon as modified teaches:
The method of claim 1, wherein the relevant manifest node shares at least one attribute with the contextual resource node (Meyerzon, [0038] – The list of documents transmitted to the user 402 in response to a query by the user 402 to retrieve the documents. The list of documents may include documents ranked based on a preference of the user 402 such as a frequency of use, a number of related topics, among others).

As per claim 3, Meyerzon as modified teaches:
The method of claim 1, wherein the most relevant manifest node is identified based on ranking the plurality of manifest nodes (Meyerzon, [0060] -  Docuemnts may be ranked where documents may be nodes in the graph)
according to a locational attribute that the plurality of manifest nodes have in common with a locational attribute associated with the contextual resource node (Weiss, [0024] – Content provided by the external data sources 106a-106c may include electronic works such as books, articles, magazines, periodicals, regulatory documents, scientific publications, reports and digital, multimedia content, wherein this corresponds to the teachings of Meyerzon’s documents as a manifest node.  [0027] – The query may be generated in order to receive information related to the query, retrieve a certain set of files and images, edit or create data within in content provider 104, or upload a set of files to content provider 104. A query may be coupled with contextual data associated with a user, time, or location to perform a more granular search).

As per claim 4, Meyerzon as modified teaches:
The method of claim 1, wherein the most relevant manifest node is identified based on ranking the plurality of manifest nodes according to a temporal attribute that the plurality of manifest nodes have in common with a temporal attribute associated with the contextual resource node (Meyerzon, [0040] – The list that includes the document 410 may be ranked based on topics associated with the user 402 or other relationships associated with the user 402 such as documents recently accessed by the user, among others).

As per claim 5, Meyerzon as modified teaches:
The method of claim 1, wherein the at least one attribute is selected from: 
a temporal attribute, a locational attribute, a conceptual attribute, and an event attribute (Meyerzon, [0024] – Creation timestamp or last modified timestamps are interpreted as temporal attributes).

As per claim 9, Meyerzon as modified with Weiss teaches:
The method of claim 1, wherein a contextual trigger is associated with the contextual resource node that represents at least one attribute included in the contextual resource node corresponding to the processed resource of the plurality of resources, and is configured to provide feedback associated with the contextual resource node when one or more locational indicators are received (Meyerzon, [0038] – A top subset may be selected based on a preference of the user or based on an attribute of the documents matching or exceeding a threshold, wherein the document is interpreted as the manifest node and includes the attribute as in the claim.  Paragraph [0039] – Topics may also be transmitted to the user based on an attribute of the topics matching or exceeding a threshold, wherein transmitting the topics is interpreted as providing feedback from the contextual resource node and the attribute can be shared between the documents and the topic) that 
correspond to a locational attribute of the identified manifest node (Weiss, [0027] – A query may be coupled with contextual data associated with a user, time, or location to perform a more granular search).

As per claim 10, Meyerzon as modified teaches:
The method of claim 1, wherein a contextual trigger is associated with the contextual resource node that represents at least one attribute included in the contextual resource node corresponding to the processed resource of the plurality of resources, and is configured to provide feedback associated with the contextual resource node when one or more temporal indicators are received (Meyerzon, [0038] – A top subset may be selected based on a preference of the user or based on an attribute of the documents matching or exceeding a threshold, wherein the document is interpreted as the manifest node and includes the attribute as in the claim.  Paragraph [0039] – Topics may also be transmitted to the user based on an attribute of the topics matching or exceeding a threshold, wherein transmitting the topics is interpreted as providing feedback from the contextual resource node and the attribute can be shared between the documents and the topic) that 
correspond to a temporal attribute of the identified manifest node (Meyerzon, [0030] – Recentness is interpreted as a contextual trigger because it represents an attribute of a document or a topic.  See also paragraphs [0040] and [0065]).

Claims 12-16 are directed to a system performing steps recited in claims 1-5, 9 and 10 with substantially the same limitations.  Therefore, the rejections made to claims 1-5, 9 and 10 are applied to claims 12-16.

Claims 17-20 are directed to a computer-readable storage device performing steps recited in claims 1-5, 9 and 10 with substantially the same limitations.  Therefore, the rejections made to claims 1-5, 9 and 10 are applied to claims 17-20 respectively.

Claims 6, 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Meyerzon in view of Eder in view of Weiss and further in view of Rosen et al. US 20150100578 A1 (hereinafter referred to as “Rosen”).

As per claim 6, Meyerzon as modified doesn’t explicitly teach prompts for user defined items, however, Rosen teaches:
The method of claim 1, wherein the at least one attribute comprises a user-defined conceptual attribute indicating that the resource is related to a manifest concept (Rosen, [0109] – A user can be prompted if metadata is properly associated with a content item, wherein the metadata can be a tag which is interpreted as a conceptual attribute.  The prompting of the user is interpreted as a user defined attribute based on at least paragraphs [0028] and [0030] of the specification).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Meyerzon’s invention as modified in view of Rosen in order to include prompts for a user; this would be advantageous in a search application because it allows the system to confirm with the user if an association is correct (Rosen, [0109]).

As per claim 7, Meyerzon as modified doesn’t explicitly teach prompts, however, Rosen teaches:
The method of claim 1, wherein the at least one attribute comprises a user-defined event attribute indicating that the resource is related to a manifest event (Rosen, [0109] – A user can be prompted if metadata is properly associated with a content item, wherein the metadata can be event information which is interpreted as an event attribute.  The prompting of the user is interpreted as a user defined attribute as well based on paragraphs [0028] and [0030] of the specification).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Meyerzon’s invention as modified in view of Rosen in order to include prompts for a user; this would be advantageous in a search application because it allows the system to confirm with the user if an association is correct (Rosen, [0109]).

As per claim 11, Meyerzon doesn’t explicitly teach displaying items other than the document which is interpreted as the manifest node, however, Rosen teaches:
The method of claim 1, wherein providing the feedback related to the identified manifest node comprises at least one of: 
causing information extracted from the contextual resource node to be displayed (Rosen, [0113] – Metadata may be displayed to the user for confirmation or modification), 
causing the resource to be displayed, and 
providing an actionable link for accessing the resource (Rosen, [0177] – Hyperlinks may be included).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Meyerzon’s invention as modified in view of Rosen in order to display other results; this would have been advantageous to display items such as extracted information and links because this allows the user to make selections for further information.  Displaying data and links are a known technique in the field of computer systems and would have yielded predictable advantage such as the user being able to interact with information (Rosen, [0113] and [0177]).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Joshi et al. US 20150372829 A1 teaches sharing timelines of calendars (see Abstract).
Plimton et al. US 20140074815 A1 teaches a calendar-based search engine (see abstract).
Guggilla teaches a method for finding an answer to a query from a table as well as generating a hierarchical representation based on the received table (Abstract).
Leung et al. US 9870554 B1 teaches managing documents based on a user’s calendar (Title).
Waltermann et al. US 20150161206 A1 teaches a search query which includes time parameters and locations in at least paragraphs [0020] [0034] and [0039].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 8, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152